Citation Nr: 1227060	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-08 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina




THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for hypertrophic cardiomyopathy.

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).




ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1974 to August 1994.

This matter was last before the Board of Veterans' Affairs (Board) in January 2011 on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The Board denied the claims. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In March 2012, the Court vacated the Board's decision and remanded the claims for readjudication.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that evidence remains outstanding and that a new medical opinion is warranted. The matter must be remanded to the RO/AMC in accordance with VA's duty to assist. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. The most recent private treatment note within the claims file is dated in December 2007 -approximately six (6) months after the Veteran filed his claim for an increased rating- and more than four (4) years of records remain outstanding. While this case is in remand status, the RO/AMC must obtain any outstanding records of pertinent treatment and associate them with the claims file.

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). VA has the authority to schedule a compensation and pension examination when one is deemed necessary and the Veteran has an obligation to report for that examination. The Veteran's cardiac disability was last evaluated in January 2008. Although he has not specifically alleged an increase in his hypertrophic cardiomyopathy since that examination, more than three (3) years have passed since an examiner assessed the severity of that disability. The Board finds that a new examination is warranted. 38 C.F.R. § 3.327(a).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather any records of VA medical treatment and associate them with the claims file.

2. Provide the Veteran with the necessary authorizations for the release of any newly identified private treatment records as well as records from:

a. FAYETTEVILLE FAMILY MEDICAL CARE; 

b. CAPE FEAR VALLEY MEDICAL CENTER AFTER OCTOBER 6, 2006; AND

c. DUKE UNIVERSITY MEDICAL CENTER AFTER DECEMBER 14, 2007. 

	If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

3. Subsequent to the above development, afford the Veteran an opportunity to attend a VA examination at an appropriate location to determine the current severity of his service-connected hypertrophic cardiomyopathy and its effects on his employability. The following considerations will govern the examination:

a. The entire claims folders and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folder.

b. After reviewing the claims file and conducting an interview with, and examination of, the Veteran, the examiner must provide current findings that include cardiac workload in METs and ejection fraction. The examiner also must address the Veteran's contention that he is unable to work due to his cardiac disability and discuss the January 2008 examination report and any subsequent changes in severity.

4. Readjudicate the Veteran's claims, to include consideration of the application of staged ratings for the claim for an increased disability evaluation. If the claims are not granted in full, the Veteran (and his representative - if any) must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


